Citation Nr: 0716521	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disability.

2.  Entitlement to a clothing allowance for the year 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from August 1974 to 
August 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision issued by the San Juan, the Commonwealth of Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a rating of 20 percent, but not 
more, for the appellant's service-connected lumbar spine 
disability.

After the appellant disagreed with the 20 percent low back 
disability evaluation, the RO increased the rating from 20 to 
40 percent, effective from October 21, 2003 (the date of the 
claim); however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, that issue on appeal 
is as set out on the title page.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's December 2002 
Notice of Disagreement (NOD) (a VA Form 21-4138 from the 
appellant that indicated he disagreed with the October 2002 
denial of a clothing allowance).  The Board must therefore 
remand that issue for the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).  Therefore, the issue 
of entitlement to a clothing allowance for the year 2002 is 
addressed in the REMAND portion of the decision below and is 
REMANDED via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant has not demonstrated any ankylosis of the 
thoracolumbar spine.

2.  The appellant has not demonstrated more than mild 
neurologic impairment in either leg due to the back 
disability.

3.  The appellant has not had incapacitating episodes 
involving the lumbar spine of a duration of at least six 
weeks during any 12 months.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not more, 
for the appellant's lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claim by correspondence dated in November 
2003.  This document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In that letter, the RO informed the appellant about what was 
needed to establish entitlement to an increased rating.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The appellant was provided the "content-complying notice to 
which he was entitled."  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA medical records.  
Private medical records are also included in the claims file.  
The appellant was afforded medical examinations for VA 
purposes.  38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 
Vet. App. 370 (2002).  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO never advised the appellant of such 
information relating to effective dates and disability 
ratings in correspondence, because the Board has denied the 
appellant's increased rating claim and because the Board has 
considered the severity of the appellant's lumbar spine 
disability from the date of the claim onward, such 
information is not applicable to the issue on appeal.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish increased ratings, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he is confined to a wheelchair 
due to his lumbar spine disability.  He further contends that 
he is entitled to an evaluation for that disability in excess 
of the currently-assigned 40 percent.

I.  Medical evidence

Review of the appellant's VA medical records, dated between 
January and October of 2003, reveals that the appellant 
complained about low back pain in January 2003.  A physical 
therapy note indicates that the appellant exhibited impaired 
sensory testing in the lower extremities.  Straight leg 
raises were positive bilaterally at 30 degrees.  Gross muscle 
strength was 5/5 in all extremities.  Muscle tone was normal.  
The appellant exhibited normal coordination in his 
performance of movements.  His balance was fair.  He walked 
with a slow cadence and short steps.  He used a cane.  In 
February 2003, the appellant's musculoskeletal range of 
motion was described as intact with adequate muscle tone and 
no deformities.  He had no gross motor or sensory deficit.  
The appellant was admitted to a VA hospital in June 2003; the 
report of his physical examination on admission indicates 
that the appellant was ambulatory, that his range of 
musculoskeletal motion was intact, that his muscle tone was 
adequate, that there was no gross neurologic or sensory 
deficit and that the appellant described the lower back pain 
as intermittent and slight in severity.  There is no notation 
that the appellant was ordered to bedrest at any time during 
his two-week hospital stay.  In August 2003, the appellant 
reported that he wanted to use Canadian crutches due to his 
chronic low back pain.  On physical examination, the 
appellant's musculoskeletal range of motion was intact, his 
muscle tone was adequate and there were no deformities.  

The appellant underwent a VA medical examination in December 
2003; the examiner reviewed the appellant's medical records 
and noted that degenerative joint disease and discogenic 
disease had been shown by x-ray in November 2002.  The 
appellant complained of pain that radiated into his legs.  He 
also complained of occasional leg numbness and constant 
severe pain for which he took medication.  He said that 
alleviating factors included medications and bedrest on 
occasion for up to 24 hours.  The appellant reported that he 
had experienced acute severe bouts of back pain during the 
previous year.  He also said that he used a back brace, that 
he could not walk unaided, that he used a cane half of the 
time, that he used crutches and that he used a wheelchair 
outside of his house.  On physical examination, the appellant 
refused to allow range of motion testing due to his 
complaints of pain and his fear of falling.  The examiner 
noted that the appellant was in severe pain.  There was 
objective medical evidence of painful motion.  There was 
palpable severe thoracolumbar spasm.  There was severe 
tenderness in the lumbar area.  The appellant had diminished 
sensory testing, while he offered poor effort on the motor 
testing.  Straight leg raises were negative.  The examiner 
noted that there was no medical certificate for bedrest of 
record from a physician.  The appellant said that he had been 
given verbal instructions for bedrest.

In May 2004, the appellant underwent private evaluations.  
The report from Global Functional Testing indicates that the 
appellant had the capacity to intermittently stand, sit and 
walk for about three hours.  The appellant exhibited 13/60 
degrees of forward flexion; 8/25 degrees of extension; 10/25 
degrees of left lateral flexion and 14/25 degrees of right 
lateral flexion.  Straight leg raising was positive on the 
right and left.  The appellant demonstrated, over multiple 
trials, a safe weight-carrying ability of ten pounds at waist 
height for a distance of 50 feet.  The appellant reported 
discomfort of 8/10 in his middle lower back and in his legs.

The report of a medical evaluation conducted on May 25, 2004, 
indicates that the appellant presented with the aid of a 
walker and that he appeared to be uncomfortable.  On physical 
examination, the neutral thoracic curves were well 
maintained.  Lumbar lordosis was maintained and there was no 
scoliosis.  Lower extremity muscle strength was 4/5.  Deep 
tendon reflexes were 2+.  Sensory testing was normal.  The 
examiner noted that May 2003 EMG testing had revealed L5-S1 
radiculopathy and mild peripheral neuropathy.  The examiner 
concluded that the appellant had an impairment of 13 percent 
of the whole person due to the lumbar spine disability.

The appellant underwent another VA medical examination in 
August 2004; the examiner reviewed the appellant's claims 
file and medical records.  The appellant was using crutches.  
He complained of low back pain with radiation and frequent 
tingling, numbness and cramping of his legs and feet.  The 
appellant said that his low back pain was constant and 
severe; he reported that he used pain medication.  He said 
that the precipitating factors included stress, walking long 
distances, sleeping and riding in a car over bumpy roads.  
The appellant reported flare-ups in the previous year of six 
to seven times per month with the associated pain lasting one 
to two days.  He said that he occasionally used a corset, 
that he could walk short distances unaided in his house, that 
he used Canadian crutches to leave home and that he 
occasionally used a wheelchair in shopping centers.  He also 
said that he could walk up to fifteen minutes.  On physical 
examination, the appellant had a slow guarded gait.  He could 
walk unaided with difficulty.  The appellant demonstrated ten 
degrees of forward flexion, extension, right and left lateral 
flexion and right and left rotation.  This motion was 
accomplished with pain.  With repetitive motion, there was no 
lack of endurance, but the appellant did have additional 
limitation due to fatigue, pain and weakness.  There was 
palpable lumbar spasm.  There was tenderness to palpation of 
the lumbar area.  The lower extremities had normal muscle 
tone and no atrophy.  Sensory testing was diminished in the 
right leg. Straight leg raising was negative on the right and 
positive on the left.  The examiner noted that there was no 
medical certificate for bedrest of record from a physician.  
The examiner opined that the appellant's bulging discs at L3-
4, L4-5 and L5-S1 were related to the service-connected 
lumbosacral strain.

II.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

The Board will first analyze the chronic orthopedic 
manifestations of the appellant's lumbar spine disability.  
The documented orthopedic manifestations of the appellant's 
lumbar spine disability, coupled with objectively confirmed 
complaints of pain, warranted the assignment of a 40 percent 
evaluation.  An evaluation in excess of 40 percent for the 
orthopedic manifestations is not warranted because no 
ankylosis of the lumbar spine has been clinically 
demonstrated.  

The neurological symptomatology of the appellant's back 
disabilities resulted in slight sensory deficits bilaterally, 
as well as radiologic findings of some nerve root 
impingement.  Potentially relevant diagnostic codes to rate 
the neurologic manifestations are located at 38 C.F.R. 
§ 4.124a.  These codes include Diagnostic Code 8520 (for the 
sciatic nerve), Diagnostic Code 8521 (for the external 
popliteal nerve/common peroneal), Diagnostic Code 8522 (for 
the musculocutaneous nerve/superficial peroneal), Diagnostic 
Code 8523 (for the anterior tibial nerve/deep peroneal), 
Diagnostic Code 8524 (for the internal popliteal 
nerve/tibial), Diagnostic Code 8526 (for the anterior crural 
nerve/femoral) and Diagnostic Code 8529 (for the external 
cutaneous nerve of the thigh).  For each of the codes, mild 
incomplete paralysis warrants a 10 percent evaluation at 
most.  The clinical evidence of record does not reveal 
moderate incomplete paralysis and accordingly, a 10 percent 
rating, but not more, is warranted for the appellant's 
neurological symptomatology in each lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 21 percent rating 
for right and left neurological manifestations of the lumbar 
spine disability, resulting in a "raw" combined rating of 53 
percent.  This final "raw" rating must next be converted to 
the nearest degree divisible by 10, and all raw ratings 
ending in 5's must be adjusted upward.  The appellant's raw 
53 percent rating thus becomes a final combined rating of 50 
percent.  

Under the current criteria, a 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2006).  A rating higher than 50 percent based on limitation 
of motion or other symptoms requires unfavorable ankylosis of 
the entire spine.  Id.   The December 2003 and August 2004 VA 
examination reports indicated that the appellant had not 
experienced any incapacitating episodes, and he does not 
experience ankylosis of any segment.  Additionally, the 
private medical evidence does not show that the appellant has 
had incapacitating episodes involving the lumbar spine of a 
duration of at least six weeks during any 12 months.  
Therefore, a 60 percent evaluation for intervertebral disc 
syndrome based on incapacitating episodes is not warranted.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 50 percent.  The pain and 
functional limitations caused by the lumbar spine disorder 
are contemplated in the 50 percent rating that has been 
assigned.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has continually 
described to physicians his subjective complaints of chronic 
pain and pain on use, and objective medical evidence has 
indicated the existence of spasms, tenderness and pain on 
motion.  The appellant has also reported additional 
limitation of function during flare-ups.  Furthermore, the 
appellant had consistently complained of low back pain that 
was worsened upon use.  Examining the evidence summarized 
above, and allowing the appellant the benefit of the doubt, 
and giving due consideration to the provisions regarding 
painful motion under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's lumbar symptomatology does more closely 
approximate the schedular criteria for the now currently 
assigned evaluation of 50 percent.  The pain and functional 
limitations caused by the lumbar spine disorder are 
contemplated in the evaluation for the symptomatology of the 
lumbar spine that is represented by the 50 percent rating 
granted above.  Additionally, there is no suggestion in the 
record that the appellant's pain and the functional loss 
caused thereby equate to any disability greater than that 
contemplated by the 50 rating discussed above.

Notwithstanding the above discussion, a rating in excess of 
the assigned 50 percent schedular evaluation for the 
appellant's lumbar spine disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that any one of the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for the lumbar spine, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
service-connected lumbar spine disability, and he has not 
demonstrated marked interference with employment due to the 
lumbar spine disability. 

There is no objective evidence of any symptoms due to the 
appellant's service-connected lumbar spine that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

An evaluation of 50 percent, but not more, for the lumbar 
spine disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The appellant submitted a timely NOD, in December 2002, in 
which he specifically referred to his disagreement with the 
October 2002 denial of his claim for a clothing allowance.  
Because no SOC addressing the clothing allowance issue denied 
in the October 2004 rating action has apparently been issued, 
the Board must remand that to the AMC for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC for the 
following:

The AMC should re-examine the appellant's 
claim of entitlement to a clothing 
allowance.  If no additional development 
is required, including any required 
notice prescribed by current regulations 
and caselaw, the AMC should prepare an 
SOC in accordance with 38 C.F.R. § 19.29 
(2006), unless the matter is resolved by 
granting the benefit sought, or by the 
appellant's withdrawal of the NOD.  If, 
and only if, the appellant files a timely 
substantive appeal, should any issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


